Case 3:19-cv-00550-TJC-JRK Document1 Filed 05/10/19 Page 1 of 3 PagelD 1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
RIA RAMDASS LAPAI, )
Plaintiff,
v. Case No.:
ONE CALL MEDICAL, INC. d/b/a
ONE CALL CARE MANAGEMENT, )
Defendant. :

 

DEFENDANT’S NOTICE OF AND PETITION FOR REMOVAL

Pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1446, Defendant, ONE CALL
MEDICAL, INC., d/b/a ONE CALL CARE MANAGEMENT (“Defendant”), through its
undersigned counsel, hereby requests that this Court remove this action from the Circuit Court of
the Fourth Judicial Circuit, in and for Duval County, Florida, to the United States District Court
for the Middle District of Florida, Jacksonville Division, and states as follows:

1. Plaintiff, RIA RAMDASS LAPAI (‘Plaintiff’), a former employee of
Defendant, brought this action in the Circuit Court of the Fourth Judicial Circuit, in and for
Duval County, Florida, Case No. 16-2019-CA-002343-KXXX-MA (the “Circuit Court Case”),
alleging violations of the federal Family and Medical Leave Act of 1993, 29 U.S.C. § 2601, ef
seq. (“FMLA”).

2. Defendant was served with Plaintiff's Complaint and Demand for Jury

Trial on April 12,2019. See Exhibit “A.”
Case 3:19-cv-00550-TJC-JRK Document1 Filed 05/10/19 Page 2 of 3 PagelID 2

3. This action is within original federal question jurisdiction of the United
States District Court, pursuant to 29 U.S.C. § 1331, as Plaintiff's Complaint and Demand for
Jury Trial contains only causes of action under the FMLA.

4. The United States District Court for the Middle District of Florida,
Jacksonville Division, includes the judicial circuit in which Plaintiff filed her Complaint and
Demand for Jury Trial. Thus, removal is proper to this Court pursuant to 28 U.S.C. § 1446(a).

5. This Notice of and Petition for Removal has been filed within 30 days of
the receipt by Defendant on April 12, 2019, of service of the Complaint and Demand for Jury
Trial in the Circuit Court Case. Thus, this Notice of and Petition for Removal is timely filed
pursuant to 28 U.S.C. § 1446(b).

6. Copies of all processes, pleadings, orders and other papers or exhibits of
every kind currently on file within the Circuit Court Case are attached to this Notice of and
Petition for Removal as composite Exhibit “B” as required by 28 U.S.C. § 1446(a).

7. Pursuant to 28 U.S.C. § 1446(d), Defendant has provided the Notice of
and Petition for Removal to Plaintiff, and filed a copy of this Notice of and Petition for Removal
in the Circuit Court of the Fourth Judicial Circuit, in and for Duval County, Florida.

WHEREFORE, Defendant, ONE CALL MEDICAL, INC. d/b/a ONE CALL
CARE MANAGEMENT, respectfully requests that the United States District Court for the
Middle District of Florida, Jacksonville Division, accept the removal of this action and direct that
the Circuit Court of the Fourth Judicial Circuit, in and for Duval County, Florida, have no further

jurisdiction of this action unless and until this case is remanded.
Case 3:19-cv-00550-TJC-JRK Document1 Filed 05/10/19 Page 3 of 3 PagelID 3

DATED this 10" day of May 2019.

Respectfully submitted,

By: /s/Benjamin_ D. Sharkey
Benjamin D. Sharkey

Florida Bar No. 0389160

Benjamin. Sharkey@jacksonlewis.com
JacksonvilleDocketing@jacksonlewis.com
JACKSON LEWIS P.C.

501 Riverside Avenue, Suite 902
Jacksonville, Florida 32202

Telephone: (904) 638-2655

Facsimile: (904) 638-2656

Attorneys for Defendant

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 10" day of May 2019, the foregoing has been
filed via CM/ECF and served via U.S. Mail and electronic mail to the following:

Luis A. Cabassa
WENZEL FENTON CABASSA P.A.
1110 N. Florida Ave., Suite 300
Tampa, FL 33602
(813) 224-0431 Telephone
(813) 229-8712 Facsimile
Icabassa@wiclaw.com
twells@wficlaw.com

Attorneys for Plaintiff

/s/Benjamin D. Sharkey
Attorney

4849-2290-1653, v. 4
